McGHEE, Justice. An information was brought against defendants charging they entered upon posted premises for the purpose of hunting birds, in violation of Chap. 43^-05, N.M.S.’ A., 1941 ■ Compilation. It was stipulated by the Assistant District Attorney and counsel for defendants that the premises were posted by publication and notices in English-only and that said lands were not posted ,by publication and notices in the Spanish language in accordance with the provisions of said Chap. 43-405, and for this omission defendants filed a motion to quash the' information. The defendants have appealed to this court from an adverse ruling by the trial court on said motion.  An appeal does not lie -to this court from an order overruling a motion to quash an information in the absence of express statutory -authority therefor. A careful- review of our statutes discloses no provision for such an appeal. Therefore, this appeal is dismissed. However, the defendants may- preserve their objection to the information and bring the case before us in the event of their conviction and sentence in the trial court. It Is So Ordered. LUJAN, C. J., and SADLER and COMPTON, JJ., concur. COORS, J., not participating.